     Case 3:16-cv-02010-WWE Document 75 Filed 01/09/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY, and ALICIA
J. CARSON,
                                                  16cv2010 (WWE)
       individually and on behalf
       of all similarly situated
       persons,

              Plaintiffs,

v.

MARK ESPER, Secretary of the Army,

              Defendant.


                        RULING ON MOTION TO DISMISS

       Plaintiffs Stephen Kennedy and Alicia Carson, veterans of the conflicts in

Iraq and Afghanistan respectively, filed this action pursuant to the Administrative

Procedure Act (“APA”) and the Fifth Amendment due process clause, individually

and on behalf of all similarly situated persons. This Court has certified a class

that seeks an injunction ordering the Army Discharge Review Board (“ADRB”)

reviewing less-than-Honorable discharges to follow the directive of the

memorandum issued by the Secretary of Defense Hagel (“Hagel Memo”) to give

“liberal consideration” to diagnoses of post-traumatic stress disorder (PTSD) and

similar mental health conditions, and records indicating symptoms of those

conditions. Defendant has filed a motion to dismiss on the basis of mootness,

failure to identify deprivation of an interest protected by due process, and failure

to challenge an agency action reviewable under the APA. For the following

                                             1
     Case 3:16-cv-02010-WWE Document 75 Filed 01/09/19 Page 2 of 3



reasons, the motion to dismiss will be denied.

                                   BACKGROUND

       The Court incorporates herein the background included in its ruling

granting class certification dated December 21, 2018.

                                    DISCUSSION

       The function of a motion to dismiss is “merely to assess the legal

feasibility of the complaint, not to assay the weight of the evidence which might

be offered in support thereof.” Ryder Energy Distrib. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984). When deciding a motion

to dismiss, the Court must accept all well-pleaded allegations as true and draw

all reasonable inferences in favor of the pleader. Hishon v. King, 467 U.S. 69,

73 (1984). The complaint or counterclaim must contain the grounds upon which

the claim rests through factual allegations sufficient “to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The pleader is obliged to amplify a claim with some factual allegations

to allow the court to draw the reasonable inference that the defendant is liable for

the alleged conduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In its ruling on the motion for class certification, the Court certified a class

comprising All Army, Army Reserve, and Army National Guard veterans of the

Iraq and Afghanistan era—the period between October 7, 2001 to present—who

(a) were discharged with a less-than Honorable service characterization (this

includes General and Other than Honorable discharges from the Army, Army


                                               2
     Case 3:16-cv-02010-WWE Document 75 Filed 01/09/19 Page 3 of 3



Reserve, and Army National Guard, but not Bad Conduct or Dishonorable

discharges); (b) have not received discharge upgrades to Honorable; and

(c) have diagnoses of PTSD or PTSD-related conditions or record documenting

one or more symptoms of PTSD or PTSD-related conditions at the time of

discharge attributable to their military service under the Hagel Memo standards

of liberal and special consideration. In that ruling, the Court found that this Court

has jurisdiction, that the class action claims were not moot, and that plaintiff’s

claims were appropriate for judicial review after a final agency decision from the

ADRB. The Court will not revisit arguments and adheres to its rulings dated

December 21, 2018.

                                   CONCLUSION

       For the foregoing reasons, the motion to dismiss [Doc. #50] is DENIED.



                                           /s/Warren W. Eginton
                                           Warren W. Eginton,
                                           Senior U.S. District Judge

       Dated this 21st day of December 2018 at Bridgeport, Connecticut.




                                              3
